Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is issued in response to the claims filed on 09/23/2019.
Claims 1-21 are pending in this Office Action.	

Priority
3.	Acknowledgement is made of applicant’s priority claim to French Patent Application No. 1859052, filed on October 1, 2018.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 09/26/2019 has been considered by the examiner.

				Abstract Objection
5.	The abstract of the disclosure is objected to because it recites “a system on chip includes a dynamic voltage and frequency (DVFS) power supply” which should be “a system on chip includes a dynamic voltage and frequency scaling (DVFS) power supply”.  Correction is required.  See MPEP § 608.01(b).


Claim Objections
6.	a. Claims 1, 9, and 19 are objected to because they recite “a dynamic voltage and frequency (DVFS) power supply” which should be “a dynamic voltage and frequency scaling (DVFS) power supply”.
	b. Claim 2 misses a “:” after ‘comprising’.
Appropriate corrections for these claim objections are required.

35 U.S.C. § 112(f)
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
9.	Regarding claims 9-15, 17-19, the claim limitations “…secure environment configured to…”, “…non-secure environment configured to…”, “… power supply management control module configured to…”, “…voltage supply device configured to…” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because non-structural terms environment, module and device are used with functional languages without reciting sufficient structures to achieve the functions.  
	Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: paragraphs 7, 57 and 58 provide structures for secure environment and non-secure environment, paragraphs 7, 57, 97 and 117 provide structures for the power supply management control module and the 
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1, 5, 6, 9, 10, 14-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Blacklist Core” Machine-Learning Based Dynamic Operating –Performance-Point Blacklisting for Mitigating Power-Management Security Attacks”- cited in Applicant’s IDS), hereinafter “Zhang” in view of Nalawadi et al. (US 2005/0055588), hereinafter “Nalawadi”.
Regarding claim 1, Zhang discloses a method for managing a dynamic voltage and frequency (DVFS) power supply, the method comprising: 
generating, [by a secure environment], a secure instruction defining a permitted operating point of voltage and frequency for the DVFS power supply (1st-3rd paragraph of Section1: controlling voltage and frequency of DVFS; 1st paragraph of Section 4.1: regulating voltage and frequency limits to each processor); 
generating, by a non-secure environment, a request to modify the DVFS power supply, the request to modify comprising a voltage-frequency operating point (Section 1, paragraph 3: discovering frequency and voltage commands-in order to discover the command, a request to change/modify the DVFS power supply must be generated from a component-non-secure environment); and
scaling the DVFS power supply to the permitted operating point, in response to the request to modify the DVFS power supply (Section 1, 1st paragraph: voltage and frequency are modulated on demand.  Section 1, 4th paragraph: when fault-inducing operating performance points is detected, the requested frequency and voltage regulation commands are ignored.  It is logical that appropriate frequency and voltage commands will be implemented).
Zhang does not explicitly disclose the secure instruction defining a permitted operating point of voltage and frequency for the DVFS power supply is generated by a secure environment.  However, setting power by a secure environment is known in the art before the effective filing date of the claimed invention and Nalawadi’s teaching is an example (paragraph [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhang’s teaching of scaling the DVFS power supply to the permitted operating point with Nalawadi’s teaching of setting power by a secure environment.  The motivation to do so would be to protect integrity of secure data executed by the secure environment from being compromised when power is being controlled by a non-secure environment.
Regarding claim 5, Zhang and Nalawadi disclose the method according to claim 1, wherein the secure instruction is generated by the secure environment before a start-up of the non-secure environment (Zhang, Section 4.1, 1st paragraph: parameters of regulator limits could be set in design time and adjusted during runtime. Nalawadi, paragraph [0033]: secure VM is launched before other non-secure VM.  The combination of Zhang and Nalawadi’s teachings could have a predictable result that the secure instruction is generated by the secure environment before a start-up of the non-secure environment).
Regarding claim 6, Zhang and Nalawadi disclose the method according to claim 1, wherein the secure instruction defines a permitted voltage-frequency operating point dedicated to the secure environment, and when secure processing is executed by the secure environment, the scaling of the DVFS power supply comprises: a scaling of the DVFS power supply to this permitted operating point dedicated to the secure environment; and a non-modification of the DVFS power supply from this permitted operating point, dedicated to the secure environment, in response to the request to modify the DVFS power supply (Zhang, Section 1, paragraph 4: when fault-inducing operating performance points is detected, the requested frequency and voltage regulation commands are ignored.  It is logical that appropriate frequency and voltage will be implemented).
Regarding claim 9, Zhang discloses a system on chip (Fig.1, Section 1, 5th paragraph: SOC in the Nexus 6 smartphone) comprising: 
a dynamic voltage and frequency (DVFS) power supply (Section 2.1, 1st paragraph: DVFS); 
[a secure environment] configured to generate a secure instruction defining a permitted operating point of voltage and frequency for the DVFS power supply (1st-3rd paragraph of Section1: controlling voltage and frequency of DVFS; 1st paragraph of Section 4.1: regulating voltage and frequency limits to each processor); 
a non-secure environment configured to generate a request to modify the DVFS power supply, the request to modify comprising a voltage-frequency operating point (Section 1, paragraph 3: discovering frequency and voltage commands-in order to discover the command, a request to change/modify the DVFS power supply must be generated from a component-non-secure environment); and 
a power supply management control module (Fig. 1, Section 2.1, 1st and 2nd paragraph: subsystem power manager (SPM)) configured to scale the DVFS power supply to the permitted operating point, in response to the request to modify the DVFS power supply (Section 1, 1st paragraph: voltage and frequency are modulated on demand.  Section 1, 4th paragraph: when fault-inducing operating performance points is detected, the requested frequency and voltage regulation commands are ignored.  It is logical that appropriate frequency and voltage commands will be implemented).
Zhang does not explicitly disclose the secure instruction defining a permitted operating point of voltage and frequency for the DVFS power supply is generated by a secure environment.  However, setting power by a secure environment is known in the art before the effective filing date of the claimed invention and Nalawadi’s teaching is an example (paragraph [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhang’s teaching of scaling the DVFS power supply to the permitted operating point with Nalawadi’s teaching of setting power by a secure environment.  The motivation to do so would be to protect integrity of 
Regarding claim 10, Zhang and Nalawadi disclose the system on chip according to Claim 9, wherein the secure environment is configured to assign a label for the permitted operating point (Zhang, Section 4.1, 1st paragraph: parameters of regulator limits could be set in design time- assigning a label for the permitted operating point.  Nalawadi, paragraph [0033]: setting power by a secure environment.  The combination of Zhang and Nalawadi’s teachings would have a predictable result that the secure environment assigns a label for permitted operating point).
Regarding claim 14, it claims similar subject matters to claim 5; therefore, claim 14 is rejected at least for the same reasons as claim 5. 
Regarding claim 15, Zhang and Nalawadi disclose the system on chip according to Claim 9, wherein the non-secure environment is configured to send the request to modify the DVFS power supply to the power supply management control module (Fig. 1, Section 2.1, 1st and 2nd paragraph: subsystem power manager (SPM) manages power for the cores.  It is obvious that the cores to send the request to modify power to the SPM), the power supply management control module only being configurable by the secure instruction from the secure environment (Nalawadi, paragraphs [0025] and [0033]: power management code only executed within a secure environment).  
Regarding claim 16, Zhang and Nalawadi disclose the system on chip according to Claim 9, wherein the power supply management control module is incorporated in the secure environment and the non-secure environment is configured to send the request to modify the DVFS power supply to the secure environment (Nalawadi, paragraphs [0025] and [0033]: power management code only executed within a secure environment.  It is obvious to implement the power supply management control module in the secure environment to prevent the power management code from being compromised when power is being controlled by non-secure environment; therefore, resulted in the request to modify the DVFS power supply is sent to the secure environment).  
Regarding claim 17, it claims similar subject matters to claim 6; therefore, claim 17 is rejected at least for the same reasons as claim 6. 
Regarding claim 19, Zhang discloses an electronic apparatus (Abstract: power management for computing device) comprising: a system on chip (Fig.1, Section 1, 5th paragraph: SOC in the Nexus 6 smartphone) comprising a dynamic voltage and frequency (DVFS) power supply (Section 2.1, 1st paragraph: DVFS), a [secure environment] configured to generate a secure instruction defining a permitted operating point of voltage and frequency for the DVFS power supply (1st-3rd paragraph of Section1: controlling voltage and frequency of DVFS; 1st paragraph of Section 4.1: regulating voltage and frequency limits to each processor), a non-secure environment configured to generate a request to modify the DVFS power supply (Section 1, paragraph 3: discovering frequency and voltage commands-in order to discover the command, a request to change/modify the DVFS power supply must be generated from a component-non-secure environment), the request to modify comprising a voltage-frequency operating point (Section 1, 4th paragraph: ignoring frequency and voltage commands that trigger attack discovery), and a power supply management control module (Fig. 1,  Section 2.1, 1st and 2nd paragraph: subsystem power manager (SPM)) configured to scale the DVFS power supply to the permitted operating point, in response to the request to modify the DVFS power supply (Section 1, 1st paragraph: voltage and frequency are modulated on demand.  Section 1, 4th paragraph: when fault-inducing operating performance points is detected, the requested frequency and voltage regulation commands are ignored.  It is logical that appropriate frequency and voltage commands will be implemented); and a voltage supply device configured to supply a power supply voltage controlled by the power supply management control module (Fig. 1 with associated text: PMIC).
Zhang does not explicitly disclose the secure instruction defining a permitted operating point of voltage and frequency for the DVFS power supply is generated by a secure environment.  However, setting power by a secure environment is known in the art before the effective filing date of the claimed invention and Nalawadi’s teaching is an example (paragraph [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhang’s teaching of scaling the DVFS power supply to the permitted operating point with Nalawadi’s teaching of setting power by a secure environment.  The motivation to do so would be to protect integrity of secure data executed by the secure environment from being compromised when power is being controlled by a non-secure environment.
Regarding claim 20, Zhang and Nalawadi disclose the electronic apparatus according to Claim 19, further comprising a wireless communication module capable of giving a third-party device access to the non-secure environment of the system on chip (Zhang, Abstract: power management for computing device. Fig.1, Section 1, 5th paragraph: SOC in the Nexus 6 smartphone. The Examiner takes Official Notice that before the effective filing date of the claimed invention, a smartphone comprises a wireless communication module capable of giving a third-party device access to the non-secure environment of the system on chip).
Regarding claim 21, Zhang and Nalawadi disclose the electronic apparatus according to Claim 19, wherein the electronic apparatus comprises a mobile phone (Zhang, Abstract: power management for computing device. Fig.1, Section 1, 5th paragraph: SOC in the Nexus 6 smartphone) or a vehicle on-board computer.
12.	Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Blacklist Core” Machine-Learning Based Dynamic Operating –Performance-Point Blacklisting for Mitigating Power-Management Security Attacks”- cited in Applicant’s IDS), hereinafter “Zhang”, Nalawadi et al. (US 2005/0055588), hereinafter “Nalawadi” and in view of Goss et al. (US 2009/0157936), hereinafter “Goss”.
Regarding claim 4, Zhang and Nalawadi disclose the method according to claim 1, wherein the secure instruction further defines additional voltage-frequency permitted operating points for the DVFS power supply (Zhang, Section 4.1, 1st paragraph: plural regulator limits are tailored). Zhang and Nalawadi do not explicitly disclose scaling to the nearest one of the permitted operating points in response to determining that the voltage-frequency operating point in the request to modify is different from the permitted operating point.  However, scaling to the closest operating point that meets or satisfies a performance requirement is known in the art before the effective filing date of the claimed invention and Goss’ teaching is an example (paragraph [0411]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhang and Nalawadi’s teachings of scaling the DVFS power supply to the permitted operating point and setting power by a secure environment with Goss’ teaching of scaling to the closest operating point that meets or satisfies a performance requirement because the result would be predictable 
Regarding claim 13, it claims similar subject matters to claim 4; therefore, claim 13 is rejected at least for the same reasons as claim 4. 

Allowable Subject Matter
13.	Claims 2, 3, 7, 8, 11, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, overcome the claim objections and confirm or clarify 112(f) interpretation set forth above.

Conclusion	
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T. LE whose telephone number is (571)270-0279.  The examiner can normally be reached on Monday-Thursday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/THANH T LE/Examiner, Art Unit 2495                 

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495